

EXHIBIT 10.28a




UIL HOLDINGS CORPORATION


________________________________


CHANGE IN CONTROL SEVERANCE PLAN II
Originally effective October 24, 2003
As amended and restated August 4, 2008


________________________________






ARTICLE I


Purpose of Plan


1.1           The purpose of the UIL Holdings Corporation Change in Control
Severance Plan (“Plan”) is to provide the officers and certain other executive
employees of UIL Holdings Corporation (“UIL”), The United Illuminating Company
and any other wholly-owned direct or indirect subsidiary of UIL (UIL and its
subsidiaries each referred to herein as an “Employing Company” and collectively,
along with any successor, as the “Company”) with appropriate assurances of
continued income and other benefits for a reasonable period of time in the event
that the individual’s employment with the Company is terminated under any of the
circumstances described herein, thereby encouraging the continued attention and
dedication of each such employee to the continued success of the Company.




ARTICLE II


Eligibility for Participation


2.1           The Board of Directors of UIL (the “UIL Board”) shall, from time
to time and in its absolute discretion, (i) select the persons to be covered by
the Plan (each a “Participant”), (ii) determine the classification and benefit
levels applicable to such Participant, and (iii) direct that each Participant be
notified of this selection and provided with a copy of the Plan.


2.2           Participation in the Plan shall not in any respect be deemed to
grant the Participant a right to continued participation in the Plan; nor shall
participation in the Plan be deemed to grant the Participant a right to
continued employment by the Company.

 
 

--------------------------------------------------------------------------------

 

2.3           A Participant may be a party to an employment agreement with an
Employing Company that provides for the payment of severance and other benefits
to such Participant under certain circumstances which constitute an Involuntary
Separation from Service.  In the event that a Change in Control has occurred, as
defined in this Plan, and thereafter the Participant experiences an Involuntary
Separation from Service as described in Section 4.2, below, except as otherwise
expressly provided herein or in the Participant’s employment agreement, benefits
under this Plan shall be paid in lieu of the benefits to which the Participant
would or may be entitled to on account of an Involuntary Separation from Service
pursuant to the terms of the Participant’s employment agreement and in lieu of
any benefits a Participant may be eligible for under any severance plan or
policy of the Company that is generally applicable to employees of the Company.


2.4           Notwithstanding the foregoing, nothing in this Plan shall impair a
Participant’s rights to (a) regular compensation and benefits through the date
of the Participant’s Separation from Service; (b) deferred compensation and
other employee benefits otherwise payable to a Participant in accordance with
the terms of the Participant’s employment agreement and/or Company plans or
arrangements on account of a Separation from Service which are not contingent on
the Separation from Service being an Involuntary Separation from Service; or (c)
compensation that is payable on account of a non-compete agreement (or
comparable provisions in such Participant’s employment agreement), regardless of
whether eligibility for such compensation shall arise either before or after a
Change in Control.




ARTICLE III


Effect of Change in Control on Modification or Termination


3.1           Termination or suspension of the Plan, or any amendment of the
Plan that impairs the rights of any Participant, occurring on or after a Change
in Control, as defined herein, shall not take effect until twenty-four (24)
months after the occurrence of such Change in Control.


3.2           Subject to Section 3.1, above, the UIL Board may, at any time and
from time to time, remove a Participant from the Plan, or modify or amend, in
whole or in part, any or all of the provisions of the Plan, or suspend or
terminate it entirely.




ARTICLE IV


Eligibility for Benefits


4.1           A “Change in Control” of UIL or any subsidiary (an “Employing
Company”) occurs on the date on which any of the following events occur:  a
change in the ownership of the Employing Company;  a change in the effective
control of the

 
2

--------------------------------------------------------------------------------

 

Employing Company; and a change in the ownership of a substantial portion of the
assets of the Employing Company.
 
(a)           A change in the ownership of the Employing Company occurs on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Employing Company that, together with stock
held by such person or group constitutes more than 50% of the total fair market
value or total voting power of the stock of the Employing Company.
 
 
(b)           A change in the effective control of the Employing Company occurs
on the date on which either (i) a person, or more than one person acting as a
group, acquires ownership of stock of the Employing Company possessing 30% or
more of the total voting power of the stock of the Employing Company, taking
into account all such stock acquired during the 12-month period ending on the
date of the most recent acquisition, or (ii) a majority of the members of the
Employing Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Employing Company.
 
 
(c)           A change in the ownership of a substantial portion of assets
occurs on the date on which any one person, or more than one person acting as a
group, other than a person or group of persons that is related to the Employing
Company, acquires assets from the Employing Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Employing Company immediately prior to such acquisition
or acquisitions, taking into account all such assets acquired during the
12-month period ending on the date of the most recent acquisition.
 
 
(d)           An event constitutes a Change in Control with respect to a
Participant only if the Participant performs services for the Employing Company
that has experienced the Change in Control, or the Participant’s relationship to
the affected Employing Company otherwise satisfies the requirements of Treasury
Regulation §1.409A-3(i)(5)(ii).
 
 
(e)           In determining whether a person or group has acquired a percentage
of stock, stock of the Company held pursuant to the terms of an employee benefit
plan of the Company (or any subsidiary thereof) in a suspense account or
otherwise unallocated to a participant’s account shall be disregarded to the
extent that expressing the applicable percentage as a fraction, such shares
shall not be included in the numerator, but such shares will be included in the
denominator.
 

 
3

--------------------------------------------------------------------------------

 
 
(f)           The determination as to the occurrence of a Change in Control
shall be based on objective facts and in accordance with the requirements of
Internal Revenue Service Code (“Code”) §409A.
 
4.2           If an Employing Company (or its successor) terminates a
Participant’s employment involuntarily other than for Cause, as defined in
Section 4.4 below, and under circumstances constituting an Involuntary
Separation from Service, as defined in Section 4.3, below, during the 24-month
period beginning on the date a Change in Control with respect to the Participant
occurs, the benefits described in Article V hereof shall become payable to the
Participant.  Likewise, if a Participant has an Involuntary Separation from
Service after a Constructive Termination Event, as defined in Section 4.3,
below, during the 24-month period beginning on the date a Change in Control with
respect to the Participant occurs and the Participant’s Employing Company (or
its successor) did not have Cause (as defined in Section 4.4, below) to
terminate the Participant’s employment, the benefits described in Article V
hereof shall become payable to the Participant.


4.3           Involuntary Separation from Service means a Separation from
Service due to the independent exercise of the unilateral authority of the
Participant’s Employing Company (or its successor) to terminate the
Participant’s employment, other than due to the Participant’s implicit or
explicit request, where the Participant was willing and able to continue working
for the Employing Company (or its successor).
 
(a)           A voluntary Separation from Service will be treated as an
Involuntary Separation from Service by the Company for purposes of this Plan if
the Separation from Service occurs under the following circumstances:
 
 
(1) One (or more) of the following events arises without the consent of the
Participant (a “Constructive Termination Event”):
 
 
(i)  A material diminution in the Participant’s annual Base Salary, unless such
reduction is part of, and consistent with, a general reduction of the
compensation rates of all employees of the Participant’s Employing Company;
 
 
(ii)  A material diminution in the Participant’s authority, duties, or
responsibilities, including the assignment of duties inconsistent in any
material adverse respect with such Participant’s position, duties,
responsibilities and status with the Participant’s Employing Company immediately
prior to the Change in Control, or material diminishment in such Participant’s
management responsibilities, duties or powers as in effect immediately prior to
the Change in Control, or the removal from or failure to re-elect such
Participant to any such position or office;
 

 
4

--------------------------------------------------------------------------------

 

 
(iii)  A requirement that the Participant relocate his or her principal place of
employment by more than seventy-five (75) miles from such location immediately
prior to the Change in Control; or
 
 
(iv)  Any other action or inaction that constitutes a material breach by the
Participant’s Employing Company (or its successor) of the agreement under which
the Participant provides services, including (1) a failure to include the
Participant in the management salary compensation programs then in effect on
substantially the same terms and conditions as that applicable to the other
officers or similarly situated executives of the Company; (2) a failure to
continue the Participant’s participation in the material benefit plans of the
Participant’s Employing Company (or its successor) on substantially the same
basis, both in terms of the amount of benefits provided (other than due to the
Company’s stock price performance, provided such performance is a relevant
criterion in determining the amount of benefits) and the level of the
Participant’s participation relative to other officers or similarly situated
executives of the Company, as that in effect immediately prior to the Change in
Control; (3) a failure to renew the Participant’s employment agreement at the
time such agreement expires, provided that the Participant was willing and able
to execute a new agreement providing terms and conditions substantially similar
to those in the expiring agreement and to continue working for the Company; or
(4) any successor to UIL fails to assume and adopt this Plan for a period of no
less than twenty-four (24) months following a Change in Control; and
 
 
(2)  Within thirty-one (31) days of the occurrence of the Constructive
Termination Event the Participant has given notice to the UIL Board (or the
governing board of its successor) stating that, in the Participant’s opinion, a
Constructive Termination Event has occurred and setting forth in reasonable
detail the relevant facts; and
 
 
(3)  The Company shall fail to remedy or otherwise cure the situation within
thirty-one (31) days after receipt of the notice described in (2), above; and
 
 
(4)  The Separation from Service occurs within 90 days of the initial occurrence
of the Constructive Termination Event; and
 
 
(5)  Until the Separation from Service, the Participant was willing and able to
continue working for the Company and the Company did not have grounds to
terminate the Participant’s employment for Cause.
 

 
5

--------------------------------------------------------------------------------

 

 
(b)           Whether an Involuntary Separation from Service has occurred will
be determined in accordance with Treasury Regulation §1.409A-1(n).
 
 
(c)           “Separation from Service” means a Separation from Service within
the meaning of Code §409A and related regulations.  The UIL Board (or its
successor) will determine, in accordance with Code §409A, whether a Separation
from Service has occurred.
 
 
(1)  A Participant incurs a Separation from Service upon termination of
employment with the Company and all affiliates.  For purposes of determining
whether another entity is an affiliate of the Company, common ownership of at
least 50% shall be determinative.
 
 
(2)  Except in the case of an Participant on a bona fide leave of absence, a
Participant is deemed to have incurred a Separation from Service if the Company
and the Participant reasonably anticipated that the level of services to be
performed by the Participant after a date certain would be reduced to 20% or
less of the average services rendered by the Participant during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Participant was on a bona fide
leave of absence.
 
 
(3)  The UIL Board specifically reserves the right to determine whether a sale
or other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.  Such determination shall be made in accordance with the
requirements of Code §409A.
 
4.4           For the purposes of the Plan, an Employing Company (or its
successor) shall be deemed to have Cause to terminate a Participant’s employment
only upon such Participant’s (A) commission of a serious crime, such as an act
of fraud, misappropriation of funds, embezzlement, or a crime involving personal
dishonesty or moral turpitude; or (B) willful failure of the Participant to
substantially perform his or her duties (other than by reason of incapacity due
to physical or mental illness or injury); or (C) misconduct that is demonstrably
injurious to the Company or its affiliates.  The placement of an executive on
paid leave for up to ninety (90) days pending a determination of whether or not
there is a basis to terminate the executive for Cause will not constitute a
Constructive Termination Event under Section 4.3.  Any termination of a
Participant by his or her Employing Company (or its successor) for Cause shall
be given in writing and shall specify the relevant facts and circumstances.


4.5           Except as provided in Section 4.3(a), in no event shall the
voluntary resignation or retirement of a Participant give rise to any benefits
under this Plan.

 
6

--------------------------------------------------------------------------------

 

ARTICLE V


Benefits


5.1           In the event of an Involuntary Separation from Service described
in Sections 4.2 and 4.3, above, subject to Section 5.5, below, the Participant
shall be entitled to receive benefits in accordance with Schedule A hereto (as
amended from time to time).  Such benefits may consist of the following:


(a)  A lump sum severance payment based on the Participant’s (i) Base Salary, or
(ii) Total Compensation.  For purposes of calculating the lump sum severance
payment, Base Salary is determined as of the Participant’s Separation from
Service date, and Total Compensation means the Participant’s Base Salary plus
the target amount payable to such Participant under any annual short-term
executive incentive compensation program of the Company in effect as of the
Participant’s Separation from Service date.  If a lump sum severance payment
shall become payable hereunder, it shall be paid on the thirtieth (30th) day
following the Participant’s Separation from Service date.


(b)  Benefits under the Company’s healthcare plans during the COBRA continuation
period on the same terms as are then available to active employees of the
Participant’s Employing Company.


(c)  A supplemental lump sum payment in lieu of continued coverage under the
Company’s life insurance, disability and other employee welfare and fringe
benefit plans (other than healthcare plans subject to COBRA).  The amount of
this supplemental payment shall be determined as a multiple of the estimated
annual cost of providing replacement coverage, as determined by the UIL Board
(or its successor) in its complete discretion.  The formula for determining a
Participant’s benefit supplement payment shall be as provided on Schedule A.  If
a lump sum benefit supplement payment shall become payable hereunder, it shall
be paid on the thirtieth (30th) day following the Participant’s Separation from
Service date.


(d)  Additional credited years of service for purposes of calculating benefits
payable to the Participant under the Company’s retiree medical benefit plan(s).


(e)  A supplemental lump sum payment that is actuarially equivalent to the
amount by which the value of the Participant’s accrued benefit under The United
Illuminating Company Pension Plan would have increased had the Participant been
credited with additional years of credited service for purposes of calculation
of benefits payable under the Pension Plan.  If a lump sum supplemental pension
payment shall become payable hereunder, it shall be paid on the thirtieth (30th)
day following the Participant’s Separation from Service date.

 
7

--------------------------------------------------------------------------------

 

(f)  A tax “gross-up” payment if the Participant becomes subject to an excise
tax under Code §4999 on account of any payments or benefits that are determined
to constitute an “excess parachute payment” within the meaning of Code
§280G.  If a tax gross-up payment becomes payable hereunder, it shall be
calculated and paid as provided in Schedule B hereto.


Notwithstanding the foregoing, except with respect to Participants who have been
designated as eligible for a tax gross-up payment, as provided on Schedule A, if
any portion of the payments that a Participant has the right to receive
hereunder would constitute “excess parachute payments” (as defined in Code
§280G) subject to the excise tax imposed by Code §4999, the amount otherwise
payable under subsection (a), shall be reduced to the largest amount that will
result in no portion of such excess parachute payments being subject to the
excise tax imposed by Code §4999.


5.2           Unless otherwise expressly approved by the UIL Board (or its
successor), no benefits shall be payable under the terms of this Plan to any
individual who is covered by, and entitled to benefits under, another plan of
the Company (or any affiliate) providing severance benefits upon a Change In
Control.


5.3           In no event may a Participant designate the timing or year of any
payment payable under this Plan.  All payments due under Subsections 5.1(a), (c)
and (e) shall be made, if at all, by no later than the end of the “applicable
2-1/2 month period” described in Treasury Regulation
§1.409A-1(b)(4)(i)(A).  Notwithstanding the foregoing, at any time that UIL (or
its successor) or any related employer treated as the service recipient for
purposes of Code §409A is publicly traded on an established securities market
(as defined for purposes of Code §409A), if a distribution of amounts
constituting a deferral of compensation is to be made pursuant to the terms of
this Plan to a Specified Employee (as defined for purposes of Code
§409A(a)(2)(B)(i)) on account of a Separation from Service, such deferred
compensation shall not be paid to the Specified Employee prior to the date that
is six months after the Separation from Service.  In the event this restriction
applies, the deferred compensation that the Specified Employee would have
otherwise been entitled to during the restriction period will be accumulated and
paid (without adjustment for the delay in payment) on the first business day of
the seventh month following the date of the Executive’s Separation from Service.


5.4           If any Participant who has become entitled to benefits under this
Article V should die while any amounts are still payable to him or her
hereunder, all such amounts shall be paid to the Participant’s estate.


5.5           All payments and obligations of the Company under this Plan shall
be conditioned upon the execution and delivery by the Participant to the Company
of a full and effective release by the Participant of any liability by the
Company to the Participant in form and substance reasonably satisfactory to the
Company.


5.6           A Participant’s benefits that become payable hereunder shall be
forfeited and discontinued if such Participant violates the terms of any
agreement with the

 
8

--------------------------------------------------------------------------------

 

Company or Company policy relating to confidential information, non-competition
or disclosure and assignment of inventions and discoveries, or if such
Participant engages in conduct that is materially injurious to the Company,
monetarily or otherwise, all as determined by the Company, in its sole
discretion.




ARTICLE VI


General Provisions


6.1           Unless otherwise agreed to by the parties, any dispute or
controversy arising under or in connection with the Plan shall be settled
exclusively by arbitration in New Haven, Connecticut, in accordance with the
rules of the American Arbitration Association then in effect, and judgment may
be entered on the arbitration award in any court having jurisdiction.


6.2           In the event that a Participant institutes any legal action to
enforce his or her rights under the Plan, and provided that he or she is the
prevailing party, such Participant shall be entitled to recover from the Company
any actual and documented expenses for reasonable attorney’s fees and
disbursements incurred by him or her.


6.3           Any notice or other communication pursuant to the Plan intended
for a Participant shall be deemed given when personally delivered to such
Participant or sent to such Participant by registered or certified mail, return
receipt requested, at such Participant’s residence address as it appears on the
records of the Participant’s Employing Company (or its successor), or at such
other address as such Participant shall have specified by notice to the Company
in the manner herein provided.  Any notice or other communication pursuant to
the Plan intended for the Participant’s Employing Company (or its successor)
shall be deemed given when personally delivered to the Secretary or Assistant
Secretary of UIL (or its successor), or sent to the attention of the Secretary
or Assistant Secretary by registered or certified mail, return receipt
requested, at the Company’s headquarters at 157 Church Street, New Haven,
Connecticut, or at such other address as the Company shall have specified by
notice to all of the Participants in the manner herein provided.


6.4           A Participant may not assign, anticipate, transfer, pledge,
hypothecate or alienate in any manner any interest arising under the Plan, nor
shall any such interest be subject to attachment, bankruptcy proceedings or to
any other legal processes or to the interference or control of creditors or
others.


6.5           It is intended that the decisions of the UIL Board (or its
successor) or its delegate shall be exclusive and final with respect to the
interpretation or application of the Plan.  If any body of law should be used or
applied in determining the meaning or effect of the Plan, it shall be the law of
the State of Connecticut.

 
9

--------------------------------------------------------------------------------

 

6.6           In the event any provision of the Plan, if challenged, would be
declared invalid, illegal or unenforceable, such provision shall be construed
and enforced as if it had been more narrowly drawn so as not to be illegal,
invalid or unenforceable and the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired thereby.




IN WITNESS WHEREOF, the undersigned has set his hand, this 4th day of August,
2008.


                                   UIL HOLDINGS CORPORATION, INC.



         
By:    /s/ James P. Torgerson            
   
Its President & Chief Executive Officer
   
Duly Authorized




 
10

--------------------------------------------------------------------------------

 

SCHEDULE A
Part 1
Executive Officers
as of August 4, 2008


 


 
Name
Lump Sum Severance1
Medical/ Dental (active employee terms)
Pension Supplement (lump sum)2
Welfare Benefit Supplement (lump sum)3
Retiree Medical Credit
Code §280G
Susan E. Allen
2X Total Compensation
subsidized during COBRA period
2 years
2X
2 years
Cut-back
Steven P. Favuzza
1.5X Total Compensation
subsidized during COBRA period
no
1.5X
1.5 years
Cut-back
Deborah C. Hoffman
1.5-2X Total Compensation4
subsidized during COBRA period
no
1.5X
1.5 years
Cut-back
Richard J. Nicholas
2X Total Compensation, minus 1X Target Total Remuneration
subsidized during COBRA period
2 years
2X
2 years
Gross-up
Linda L. Randell
2X Base Salary, minus 1X Target Total Remuneration
subsidized during COBRA period
no
1X
not applicable
Gross-up

 
 

--------------------------------------------------------------------------------

 1 Total Compensation is defined for purposes of the Plan as the Participant’s
base salary plus the target amount payable to such employee under any annual
short term executive incentive compensation program of the Company (or its
successor) in effect as of the Participant’s Separation from Service
date.  Target Total Remuneration is the sum of the following as most recently
approved by the Compensation and Executive Development Committee of the Board
prior to the Separation from Service: base salary, target annual short-term
incentive award and target long-term incentive award.
 
2 Except as otherwise noted, the Pension Supplement is calculated as the
difference between the pension benefit actually payable under the Company’s
qualified Pension Plan and the pension benefit that would have been payable had
the Participant been credited with the additional years of service shown above.
 
3 The Benefit Supplement is a fixed dollar amount, currently $5,500, multiplied
by the multiplier shown above.
 
4 Ms. Hoffman’s lump sum severance payment is based on her years of service
(0.08333 times years of service times Total Compensation), with a floor of 1.5
times her Total Compensation and a cap of 2 times her Total Compensation
 
11

--------------------------------------------------------------------------------


 

 
Name
Lump Sum Severance1
Medical/ Dental (active employee terms)
Pension Supplement (lump sum)2
Welfare Benefit Supplement (lump sum)3
Retiree Medical Credit
Code §280G

Richard J. Reed
2X Total Compensation
subsidized during COBRA period
no
1.5X
1.5 years
Cut-back
James P. Torgerson
3X Base Salary, minus 1X Target Total Remuneration
subsidized during COBRA period
no
3X
not applicable
Gross-up
Anthony J. Vallillo
2X Total Compensation, minus 1X Target Total Remuneration
subsidized during COBRA period
2 years5
2X
2 years
Gross-up








--------------------------------------------------------------------------------

5 Mr. Vallillo has a special enhanced SERP benefit under the terms of his
employment agreement.  If benefits become payable under this Plan, he will be
credited with 2 years of additional service for purposes of his special SERP
(subject to applicable limits thereunder), in lieu of the supplemental SERP
benefit that may be payable hereunder.

 
12

--------------------------------------------------------------------------------

 

 
SCHEDULE B
TAX GROSS-UP PAYMENTS




1.           In the event a Participant becomes eligible for a tax gross-up
payment pursuant to this Plan or the Participant’s employment agreement, on
account of any payments or benefits constituting an “excess parachute payment”
within the meaning of Code §280G and the imposition of an excise tax on the
Participant under Code §4999 (the “Excise Tax”), the Participant shall be paid
an amount (the “Gross-Up Payment”) which shall be calculated as the amount
needed to reimburse the Participant for the Excise Tax and the additional
excise, income and employment taxes imposed on the Participant due to the
Company’s payment of the Excise Tax, so that the net amount retained by the
Participant after deduction of any Excise Tax, and any federal, state or local
income and employment tax (including any Excise Tax imposed upon the Gross-Up
Payment itself), shall be equal to the total amount of all payments and benefits
to which the Participant would be entitled pursuant to this Plan absent the
Excise Tax, but net of all applicable federal, state and local taxes.  (For
purposes of this Schedule B, the term “Participant” shall an include an employee
who is entitled to a Gross-Up Payment pursuant to the terms of his or her
employment agreement, regardless of whether such employee is also a Participant
in this Plan.)


2.           The Gross-Up Payment, if any, shall be paid, at the discretion of
the Company, directly to governmental authorities through tax withholding on the
Participant’s behalf, or to the Participant as soon as practicable following the
payment of the excess parachute payment, but in any event not later than 30 days
immediately following such payment.


3.           Subject to the provisions of Paragraph 4, below, all determinations
required to be made under this Schedule B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by tax counsel
appointed by UIL (or its successor) (the “Tax Counsel”), which shall provide its
determinations and any supporting calculations both to the Company and the
Participant within 10 business days of having made such determination.  The Tax
Counsel shall consult with the Company’s benefit consultants and counsel in
determining which payments to, or for the benefit of, the Participant are to be
deemed to be “parachute payments” within the meaning of Code §280G(b)(2). Any
such determination by the Tax Counsel shall be final and binding upon the
Company and the Participant.  All fees and expenses of the Tax Counsel (and, if
applicable, benefits consultants or other counsel) shall be borne solely by the
Company.  As a result of the uncertainty in the application of Code §4999 at the
time of the initial determination by the Tax Counsel hereunder, it is possible
that Gross-Up Payments, which will not have been made by the Company, should
have been made (“Underpayment”).  In the event that it is ultimately determined
in accordance with the procedures set forth in Paragraph 4, below, that the
Participant is required to make a payment of Excise Tax, the Tax Counsel shall
determine the amount of the Underpayment that has occurred, and any such
Underpayment shall be paid by the

 
14

--------------------------------------------------------------------------------

 

Company to or for the benefit of the Participant within 30 days immediately
following the underpayment determination.


4.           The Participant shall notify UIL (or its successor) (“the
Corporation”) in writing of any claims by the Internal Revenue Service that, if
successful, would require the payment by the Corporation of any, or any
additional, Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than 30 days after the Participant actually receives
notice in writing of such claim and shall apprise the Corporation of the nature
of such claim and the date on which such claim is requested to be paid.  The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Corporation (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due).  If the Corporation notifies the Participant in writing
prior to the expiration of such period that it desires to contest such claim,
the Participant shall:


(a)  give the Corporation any information reasonably requested by the
Corporation relating to such claim;


(b)  take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Corporation and reasonably acceptable to the
Participant;


(c)  cooperate with the Corporation in good faith in order to contest such claim
effectively; and


(d)  if the Corporation elects not to assume and control the defense of such
claim, permit the Corporation to participate in any proceedings relating to such
claim;


provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Paragraph 4, the Corporation shall have the right, at its sole option,
to assume the defense of and control all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may either direct the Participant to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Participant agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs the Participant to pay such claim and sue for a refund,
the Corporation shall advance the amount of such payment to the Participant, on
an interest-free basis, and shall indemnify and hold the Participant harmless,
on an after-tax basis,

 
15

--------------------------------------------------------------------------------

 

from any Excise Tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Participant with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Corporation’s right
to assume the defense of and control the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder, and the
Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.


5.           If, after the receipt by the Participant of an amount advanced by
the Corporation pursuant to Paragraph 4, the Participant becomes entitled to
receive any refund with respect to such claim, the Participant shall (subject to
the Corporation’s complying with the requirements of Paragraph 4) promptly pay
to the Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by the
Participant of an amount advanced by the Corporation pursuant to Paragraph 4, a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim, and the Corporation does not notify the Participant
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid, and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.


6.           Notwithstanding the foregoing, any and all payments made pursuant
to this Schedule B shall be in accordance with Treasury Regulations
§1.409A-3(i)(1)(v), including, but not limited to, the following:


(a)  Payments constituting reimbursements of the designated portions of the
applicable taxes imposed on the Participant as a result of compensation paid or
made available to the Participant will be made by the end of the Participant’s
taxable year next following the taxable year in which the Participant remits the
applicable taxes.


(b)  Payments constituting reimbursements of expenses incurred due to a tax
audit or litigation addressing the existence or amount of a tax liability,
whether federal, state or local shall be made by the end of the participant’s
taxable year next following the taxable year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the Participant’s taxable year following the Participant’s taxable year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation.

 
 
16

--------------------------------------------------------------------------------
